UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1668



ALBERT T. BLEVINS,

                                                             Petitioner,

          versus


SHANNON-POCAHONTAS MINING COMPANY; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-328-BLA)


Submitted:   October 5, 1999                 Decided:   October 14, 1999


Before HAMILTON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert T. Blevins, Petitioner Pro Se. William T. Brotherton, III,
SPILMAN, THOMAS & BATTLE, P.L.L.C., Charleston, West Virginia;
Michelle Seyman Gerdano, Patricia May Nece, UNITED STATES DEPART-
MENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert T. Blevins seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1999).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.     Accordingly, we affirm on the reasoning of the

Board.   See Blevins v. Shannon-Pocahontas Mining Co., BRB 98-328-

BLA, (B.R.B. April 9, 1999).     We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2